                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

    JATOYA D. BOSTOCK                               :   Case No. 3:17-cv-325
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    WESTLAKE FINANCIAL                              :
    SOLUTIONS LLC., et al.                          :
                                                    :
           Defendants.                              :


                          REPORT AND RECOMMENDATIONS 1


I.        Introduction

          Debt collectors must treat consumers fairly by aligning their conduct with the Fair

Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq. This is no small matter:

The FDCPA aims to “ ‘eliminate abusive debt collection practices by debt collectors.’ ”

Macy v. GC Services Limited Partnership, 897 F.3d 747, 759 (6th Cir. 2018) (quoting 15

U.S.C. § 1692(e)).

          Pro se Plaintiff JaToya Bostock claims that Defendants Westlake Financial, Inc.

and its employee and/or agent Relentless Towing, Inc. violated the FDCPA by falsely

representing the character, amount, or legal status of a debt Plaintiff owed under the

terms of a car loan. Plaintiff also alleges that Defendants obscured the disclosures




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
required by the FDCPA. The case is pending upon Defendant Westlake’s Motion for

Judgment on the Pleadings (Doc. #36), to which Plaintiff has not responded.

II.    Pleading Standards

       Review of a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c)

applies the same pleading standards as review of a motion to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). Roth v. Guzman, 650 F.3d 603, 605 (6th Cir. 2011).

Like all plaintiffs facing a Rule 12(c) or 12(b)(6) Motion, the factual allegations

advanced in Plaintiff’s Complaint are accepted as true, and her Complaint is construed in

her favor. Jackson v. Professional Radiology Inc., 864 F.3d 463, 467 (6th Cir. 2017).

Given her pro se status, she is “afforded liberal construction of [her] pleadings and

filings.” Yagley v. Occupational Safety & Health Admin., 461 F. App’x 411, 414 (6th

Cir. 2012) (citing Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999)).

       Plaintiff’s Complaint must allege facts sufficient to notify Defendants of the

claims she asserts, and she must plead facts that are sufficient to identify a plausible legal

claim. Fritz v. Charter Tp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949-50 (2009) ). To be plausible,

Plaintiff’s legal claims must be more than merely possible. Id. “ ‘[A] legal conclusion

couched as a factual allegation’ need not be accepted as true ..., nor are recitations of the

elements of a cause of action sufficient.” Id. (citations omitted).

       A Rule 12(c) “motion may be granted only if the moving party is ... clearly

entitled to judgment.” Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir.

2008) (citation omitted). A party is clearly entitled to judgment under Rule 12(c) “if

                                              2
there is an absence of law to support a claim of the type made or of facts sufficient to

make a valid claim, or if on the face of the complaint there is an insurmountable bar to

relief indicating that the plaintiff does not have a claim.” Mayrides v. Delaware County

Comm'rs, 666 F.Supp.2d 861, 866 (S.D. Ohio 2009) (Marbley, D.J.) (citation omitted).

       While the allegations in the complaint are the primary focus in assessing a
       Rule 12(c) motion, “matters of public record, orders, items appearing in the
       record of the case, and exhibits attached to the complaint [ ] also may be
       taken into account,” Barany–Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir.
       2008) (quoting Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)),
       without converting the motion into one for summary judgment.”

Prado v. Mazeika, 3:16cv320, 2018 WL 4521935, at *3 (S.D. Ohio 2018) (Rice, D.J.).

III.   Plaintiff’s Factual Allegations

       Accepting Plaintiff’s factual allegations as true and liberally construing her

Complaint in her favor, reveals the following. On June 3, 2016, Plaintiff purchased an

automobile from Mycol Auto Sales. She financed this purchase in part by borrowing

$7,613.53 from Mycol Auto, and Plaintiff and Mycol Auto documented this in a Retail

Installment Contract and Security Agreement. (Doc #2, PageID #s 66-72). On the same

day Mycol Auto and Plaintiff executed the Loan Agreement (June 3, 2016), Mycol Auto

assigned the loan to Defendant Westlake. Id. at 71. Although it seems trifling that the

Loan Agreement and assignment to Defendant Westlake occurred on the same day, much

turns on this timing, as will be explored after some additional facts are developed.

       Plaintiff made multiple payments on her loan. Id. at 63-65. But, an August 2017

bill Defendant Westlake sent Plaintiff—another document attached to Plaintiff’s

Complaint—states that her past due amount was $461.04 plus her current amount due of


                                             3
$285.26 totaled her then-current amount due of $798.30. Id. at 59.

       Plaintiff alleges that Defendant Westlake “falsely represented that [she] owed an

alleged car loan debt. However, [her] alleged debt was actually a line of credit and not a

loan, and as such, Defendant falsely represented the character, amount, or legal status of

[her] debt.” Id. at 51 (citation omitted). Plaintiff further asserts that Defendant Westlake

attempted to collect a debt with an initial written communication dated August 11, 2017,

stating:

       As of the date of this statement, your account is 45 days past due for the
       amount of [$]461.04. [I]t is urgent that you contact us IMMEDIATELY to
       make acceptable arrangements to cure this serious default….

Id. at 59 (Plaintiff’s italics removed). This is an accurate, yet incomplete, quote from the

Notice section in the document Defendant Westlake sent Plaintiff in August 2017. See

id.

       Plaintiff claims:

       In stating [her] account was placed in ‘Prelegal status,’ Defendant implicitly
       threatened that Plaintiff’s account would be … taken into further action if
       payment was not made, an action Defendant did not actually intend to take,
       and as such, Defendant falsely represented the character, amount or legal
       status of [her] debt and further overshadowed and obscured the disclosures
       required by 15 USC § 1692g(a) et seq. during the thirty-day dispute period.”
       Id. (additional citations omitted).

Plaintiff characterizes Defendant’s conduct as highly offensive to a reasonable person.

       Plaintiff alleges that on August 30, 2017, Defendant Westlake—through its agent

and/or employee Defendant Relentless Towing, Inc.—trespassed on her private properly

“and unlawfully obtained [her] private conveyance.” Id. at 50-51. Defendant Westlake

appears to acknowledge that after Defendant Relentless repossessed the vehicle, Plaintiff

                                             4
redeemed it. (Doc. #36, PageID #256 (citations omitted)).

       Plaintiff seeks an award of actual and statutory damages under the FDCPA and

Ohio law.

IV.    Discussion

       Defendant Westlake contends that it is entitled to judgment on the pleadings

because it is a not a “debt collector” as the FDCPA defines one; it is, instead, a “creditor”

to whom the FDCPA does not apply. (Doc. #36, PageID #s 258-59). Defendant

Westlake describes itself “as a creditor to Plaintiff attempting to collect on a debt…” that

Mycol Sales assigned to it before Plaintiff defaulted on the Loan Agreement. Id. at 257.

       The FDCPA regulates the conduct of “debt collectors.” 5 U.S.C. 1692k(a); see

Bauman v. Bank of America, N.A., 808 F.3d 1097, 1100 (6th Cir. 2015) (“To prevail on a

claim under § 1692e, a plaintiff must establish that: … the defendant is a ‘debt collector’

as defined by the FDCPA ….”). The FDCPA’s wordy definition of “debt collector” is

“any person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.” Montgomery v. Huntington Bank, 346 F.3d 693, 698 (6th Cir.

2003) (quoting 15 U.S.C. § 1692a(6)). Defendant Westlake would fit this definition if it

was in the business of regularly collecting debts owed to another, such as Mycol Auto

Sales. This is not the situation here, however, because the Loan Agreement attached to

Plaintiff’s Complaint establishes that Mycol Auto Sales assigned Plaintiff’s debt to

Defendant Westlake before her payments were past due in August 2017. This situation

                                              5
excludes Defendant Westlake from the FDCPA’s definition of “debt collector”:

      “The legislative history of section 1692a(6) indicates conclusively that a debt
      collector does not include the consumer’s creditors ... or an assignee of a
      debt, as long as the debt was not in default at the time it was assigned. See
      S.Rep. No. 95–382, 95th Cong., 1st Sess. 3, reprinted in 1977 U.S. Code
      Cong. & Ad. News 1695, 1698. See also Kizer v. Finance America Credit
      Corp., 454 F.Supp. 937, 939 (N.D. Miss.1978).”

Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 106 (6th Cir. 1996) (quoting Perry

Stewart Title Co., 756 F.2d 1197, 1208 (5th Cir. 1985)). Plaintiff’s FDCPA claims

against Defendant Westlaw collapse under the weight of this statement in Wadlington.

Plaintiff was not in default on the date Mycol Auto Sales assigned the Loan Agreement to

Defendant Westlake. The assignment occurred on the same day Plaintiff purchased the

vehicle and entered into the Loan Agreement. Her account did not become significantly

past due until August 2017. See Doc. #2, PageID #s 59, 71. Because Plaintiff was not in

default on the terms of the Loan Agreement at the time Defendant Westlake became

assignee, Defendant Westlake falls outside the definition of “debt collector” under

FDCPA. See Wadlington, 76 F.3d at 106-07; cf. Glazer v. Chase Home Finance LLC,

704 F.3d 453, 457 (6th Cir. 2013) (mortgage servicer not a FDCPA “debt collector”

when servicer became assignee before mortgagee defaulted).

      This leaves Defendant Relentless Towing as the sole remaining Defendant.

Naturally, Defendant Westlake’s Rule 12(c) Motion does not seek dismissal of Plaintiff’s

claims against Defendant Relentless Towing. Yet, liberally construing Plaintiff’s

Complaint in her favor, she has failed to raise a plausible FDCPA claim against

Relentless Towing because she merely alleges that Relentless Towing unlawfully


                                            6
detained her private conveyance—or, in other words, it repossessed her vehicle. “A

repossession agency … does not fall within the definition of ‘debt collector’ ” under the

FDCPA. Montgomery v. Huntington Bank, 346 F.3d 693, 699 (6th Cir. 2003).

Additionally, the Clerk of Court previously docketed an entry of default against

Relentless Towing. (Doc. #25). This entry of default does ripen into a default judgment

under Fed. R. Civ. P. 55 because Plaintiff’s Complaint fails to raise a plausible claim

against Relentless Towing. See Jackson v. Correctional Corporation of America, 564

F.Supp.2d 22, 26–27 (D.D.C. 2008) (and cases cited therein).

       Lastly, having found Defendant Westlake’s Motion For Judgment On The

Pleadings well taken as to Plaintiff’s FDCPA claims, and Plaintiff’s FDCPA claims

against Relentless Towing’s subject to dismissal, exercise of the Court’s supplemental

jurisdiction over Plaintiff’s remaining Ohio-law claims is unwarranted. See 28 U.S.C. §

1367(c)(3); see also Winkler v. Madison County, 893 F.3d 877, 905 (6th Cir. 2018) (“a

federal court that has dismissed a plaintiff’s federal-law claims should not ordinarily

reach the plaintiff's state-law claims.”).

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     Defendant Westlake Services LLC’s Motion For Judgment On The
              Pleadings (Doc. #36) be granted, in part, as to Plaintiff’s FDCPA claims
              and such federal claims be dismissed with prejudice; the Court decline to
              exercise supplemental jurisdiction over Plaintiff’s Ohio-law claims and
              such claims be dismissed without prejudice;

       2.     Plaintiff’s FDCPA claims against Defendant Relentless Towing be
              dismissed with prejudice, and the Court decline to exercise supplemental
              jurisdiction over Plaintiff’s Ohio-law claims against Relentless Towing and
              that her Ohio-law claims be dismissed without prejudice; and


                                             7
      3.    The case be terminated on the Court’s docket.



February 5, 2019                             s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge




                                         8
                        NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Pursuant to Fed. R. Civ. P. 6(d),
this period is extended to SEVENTEEN days because this Report is being served by one
of the methods of service listed in Fed. R. Civ. P. 5(b)(2)(C), (D), or (F). Such objections
shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. If the Report and Recommendation is
based in whole or in part upon matters occurring of record at an oral hearing, the
objecting party shall promptly arrange for the transcription of the record, or such portions
of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s
objections within FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             9
